Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (4/24/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-13) are pending. In response to a restriction requirement the Applicant elected claims 1-12 which were examined in a Non-Final on 6/8/2021. This office action is in response to Applicant’s submission of 9/8/2021.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The subject matter of measuring a potential difference and comparison requires one or more drawings to show an electrical equivalent circuit to explain the generation of potential difference between the work piece and the placement table according to information in the specification. Especially required, is the application of voltage to the placement table and electrical structure of the placement table. The drawings should be sufficient in explaining the relationship of applied voltages, duty ratio and absolute value on the work piece voltage. 

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is noted that the drawing requirement is being repeated since the drawing replacement proposed in the response of 9/8/2021 does not address all the elements mentioned particularly in the drawing requirement of 6/8/2021.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite a controller configured to do several functions. However there is no disclosure of structure for performing such functions.
As recited in claim 1 the potential difference between the placement table (lower electrode) and work piece would depend upon any material (conductive or insulated) between the electrode and work piece, nature and conductivity of the work piece as well as processing conditions which may modify the nature and conductivity of layers on the work piece or accumulation of charge during processing. The specification does not disclose by any equivalent circuit the generation of this potential difference and its dependence on absolute applied pulse voltage, duty ratio or frequency.
Claim 1recites “calculate, based on the measured voltage of the work piece, a potential difference between the placement table and the work piece in the period during which the negative DC voltage is applied to the placement table.”

Claim 1 also recites “control the DC power supply such that when the calculated potential difference between the placement table and the work piece is equal to or larger than a predetermined threshold value, a value of the negative DC voltage applied to the placement table is shifted by the calculated potential difference such that the negative DC voltage applied to the placement 3Application No.: 16/393,319Reply to Office Action dated June 8, 2021table coincides with the voltage of the work piece.”
This limitation is also not fully understood since it appears that the work piece voltage is independent of the applied voltage and will remain unchanged when the applied voltage is changed to be same as monitored voltage of the work piece so as to make the difference zero (coincide). It is unclear why the difference should be brought to zero instead to something less than threshold as recited in claim 1. Moreover it is not clear if the shifting is adjusted every cycle. 
Claims 3 and 7 recite reducing duty cycle when the potential difference is smaller than a threshold. It is unclear what reduction will do since having a smaller potential difference would be ideal as not causing abnormal discharge.
Claims 4 and 8 recite increasing absolute value when the potential difference is smaller than a threshold. It is unclear what increasing will do since having a smaller potential difference would be ideal. 
Claims 5 and 9 recite frequency of applied pulse voltage when the potential difference is smaller than a threshold. It is unclear what reducing frequency will do since having a smaller potential difference would be ideal.

Claim 10 which depends upon claim 1 does not further limit claim 1 but repeats application of DC voltage in the predetermined ration. The claim appears superfluous.
Claim 11 recites reduction of potential difference of work piece with respect to applied voltage in both cases when negative voltage or positive voltage is applied, when the negative voltage is shifted. Such reduction is not understood. 
Claim 12 recites a storage table to indicate work piece voltage for any set of pulse voltages. In this case actual measurement of work piece voltage appears redundant. Moreover since the measurement was done when the applied voltage was negative, it is unclear what the sum of absolute value brings to the storage.
Claim 14 which depends upon claim 11 is unclear.
It is noted that this important information is missing from the claims as well as the disclosure. It appears that this makes the scope of the claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dorf et al (US 20170358431) in view of Takashi Yamamoto (US 20150206722) as best understood.
Dorf et al disclose a plasma processing apparatus comprising: 
a placement table serving as a lower electrode and configured to place thereon a work piece to be subjected to a plasma processing (311, 313); 
a DC power supply configured to alternately generate a positive DC voltage and a negative DC voltage to be applied to the placement table (Fig 2A); and 
a controller configured to control an overall operation of the plasma processing apparatus (320), wherein the controller is configured to: measure a voltage of the work piece placed on the placement table (352, 353). 
Dorf et al do not disclose calculating, based on the measured voltage of the work piece, a potential difference between the placement table and the work piece in a period during which the negative DC voltage is applied to the placement table; and control the DC power supply such that a value of the negative DC voltage applied to the placement table is shifted by a shift amount that decreases the calculated potential difference.

Takashi Yamamoto discloses reducing the potential difference by reducing the insulation or improving conductivity between the substrate and lower electrode. In this regard one of ordinary skill in the art would know that the potential difference could also be reduced by adjusting the applied bias, since the applied bias is the one causing the potential difference. 
For example Takashi Yamamoto teaches application of appropriate DC according to the potential difference in order to suppress an electric discharge (Para 44).
It would therefore be obvious for one of ordinary skill in the art to shift the negative voltage in order to reduce potential difference for instance of application of negative bias as in claim 1 and for instance of application of positive bias as in claim 11.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dorf et al (US 20170358431) in view of Takashi Yamamoto (US 20150206722) as applied to claim 1 and further in view of KRAUS et al (US 20190088520).
These claims recite changing parameters of positive and negative bias as well as ratio, duty cycle and frequency.

Philip Allen KRAUS et al disclose at least one lower electrode connected to two voltages being positive and negative through switches (Fig 2A and para 24). Duty cycle, frequency and amplitude could be controlled by a controller (para 24).
It would be obvious for one of ordinary skill in the art at the time of invention to control duty cycle, frequency and amplitude in order to control potential difference between plasma and substrate to control ion energy and plasma process. 

Response to Amendment and arguments
Applicant did not properly respond to drawing requirements and 35 U.S.C. 112(b) rejection. As discussed above, the amendments appear to create more confusion than clarification. Applicant’s arguments regarding 35 U.S.C. 103 are unpersuasive since Takashi discloses adjustment of applied DC voltage to suppress potential difference. Since the specification does not disclose detailed structure of this control, it appears that Applicant believes that such details would have been obvious for one of ordinary skill in the art at the time of invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Numerous references teach application of bias including positive and negative bias. For example Toru Otsubo (US 4622094) discloses generation of potential difference when positive and negative bias voltage is applied. (See Fig 6A and 6B)
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716